Citation Nr: 1100724	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  04-37 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities.

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for ischemic heart disease 
with an enlarged heart.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2005 and November 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Veteran and his spouse presented testimony at a personal 
video conference hearing in February 2007 before the undersigned 
Acting Veterans Law Judge.  A copy of the hearing transcript is 
of record.  

The claim was remanded by the Board in August 2007, December 
2008, and June 2009 for additional development.

In August 2010, a final rule was published in the Federal 
Register amending 38 C.F.R. § 3.309(e) concerning presumptive 
service connection for certain disease associated with herbicide 
exposure.  The amendment established presumptive service 
connection for three new diseases, including ischemic heart 
disease.  The amendment was made effective August 31, 2010, but a 
60-day stay was implemented.  The stay has now been lifted.  
Accordingly, the Board may proceed with adjudication of the 
service connection claim for ischemic heart disease.  

In an October 2010 rating decision, the RO granted service 
connection for diabetes mellitus, assigning a noncompensable 
evaluation effective February 2006.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for erectile 
dysfunction, peripheral neuropathy, and hypertension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to Agent Orange while serving with a 
unit that was located in the demilitarized zone (DMZ) in Korea 
during the Vietnam Era.  

2.  The Veteran is diagnosed with coronary artery disease with 
left ventricular cavity enlargement.  

CONCLUSION OF LAW

The Veteran's coronary artery disease with left ventricular 
cavity enlargement is presumed to have been incurred during his 
active service at the DMZ in Korea during the Vietnam era.  38 
U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e), 3.310 
(2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable disposition below, the Board finds that 
all notification and development action necessary to render a 
fair decision on the service connection claim for ischemic heart 
disease has been accomplished.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

In addition, service connection may be established on a 
presumptive basis for a disability resulting from exposure to an 
herbicide agent such as Agent Orange.  A Veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. §§ 
3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  The Secretary of 
Veterans Affairs has determined that there is a presumptive 
positive association between exposure to herbicides and the 
disorders listed in 38 C.F.R. § 3.309(e).  Effective August 31, 
2010, ischemic heart disease (including, but not limited to, 
acute, subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery; and 
stable, unstable and Prinzmetal's angina), is included as a 
disease associated with herbicide exposure under 38 C.F.R. 
§ 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart 
disease does not include hypertension or peripheral 
manifestations of arteriosclerosis such as peripheral vascular 
disease or stroke, or any other condition that does not qualify 
within the generally accepted medical definition of Ischemic 
heart disease.  38 C.F.R. § 3.309(e) Note 3.)

In addition to the elements of direct service connection and 
presumptive service connection, service connection may also be 
granted on a secondary basis for a disability if it is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Here, exposure to Agent Orange is conceded as the Veteran served 
with a unit at the time it was located at the DMZ in Korea 
between April 1968 and July 1969.  See M21-1MR, Part IV, Subpart 
ii, Chapter 2, Section C, para. 10(k).  Moreover, the post-
service treatment records, including private medical evidence and 
the reports of VA Compensation and Pension examinations dated in 
February 2009, March 2009, and April 2010, reveal that he is 
diagnosed with coronary artery disease.  The Board notes that 
38 C.F.R. § 3.309(e), as amended, indicates that coronary artery 
disease is a manifestation of ischemic heart disease for which 
service connection may be established on a presumptive basis 
based upon exposure to herbicides.  The Board further notes that 
the April 2010 VA examiner indicated that an August 2009 
perfusion scan finding of left ventricular cavity enlargement is 
at least as likely as not related to ischemic heart disease.  As 
such, service connection for coronary artery disease with left 
ventricular cavity enlargement is warranted on a presumptive 
basis due to the Veteran's presumed exposure to herbicides.  
38 C.F.R. §§ 3.307, 3.309(e).  Thus, the claim is granted.  


ORDER

Service connection for coronary artery disease with left 
ventricular cavity enlargement is granted.


REMAND

The Board finds that further development is warranted for the 
Veteran's service connection claims for erectile dysfunction, 
peripheral neuropathy, and hypertension.  

A February 2009 VA examiner indicated that it is less likely that 
the Veteran's diabetes mellitus contributed significantly to the 
development or aggravation of erectile dysfunction; that opinion 
also suggests that there may at least be some relationship; 
however no clarification was provided.  In December 2010 
argument, the Veteran's representative requested that a VA 
examination be afforded the Veteran given the recent grant of 
service connection for diabetes mellitus.   Based on the 
foregoing, the Board agrees that an additional VA examination is 
necessary.  

The Veteran has also undergone VA examinations to ascertain 
whether he currently has peripheral neuropathy of the lower 
extremities related to service.  The medical evidence of record 
does not suggest or disclose electrophysiological findings of 
neuropathy either on electromyography (EMG) testing or clinical 
examination (see March 2009 and March 2010 VA examination 
reports).   Nevertheless, the Board notes that the Veteran is 
competent to report numbness and pain in his feet.  See Jandreau 
v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Moreover, despite 
the absence of a clinical or EMG finding of peripheral neuropathy 
of the lower extremities, the March 2009 examiner noted that the 
Veteran had been prescribed medication from a private physician 
commonly prescribed to treat peripheral nerve pain. On March 2010 
VA examination, a slight decrease in pinprick testing in the feet 
was demonstrated and on August 2010 VA examination, there was 
decreased vibration of the right and left peroneal nerve.  Thus, 
in light of the lay and medical evidence, the Board finds that an 
additional neurological examination should be afforded to the 
Veteran in order to ascertain the etiology of his peripheral 
neuropathy and/or reported symptoms of neuropathy.  

Finally, as indicated herein, the Board granted service 
connection for ischemic heart disease.  An additional issue on 
appeal is entitlement to service connection for hypertension.  
The Veteran has undergone VA examinations in February 2009 and 
April 2010 to ascertain the etiology of his hypertension; 
however, no VA examiner has specifically addressed whether his 
ischemic heart disease has caused or aggravated his hypertension.  
Accordingly, remand for a new VA examination is required.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  After completing any initial 
development deemed warranted based upon a 
review of the entire record, to include 
associating any pertinent outstanding 
records with the claims folder, schedule 
the Veteran for an examination to determine 
the etiology and/or onset of any erectile 
dysfunction.  The claims folder should be 
made available and reviewed by the 
examiner.  Any indicated studies should be 
performed.

The examiner should note any erectile 
dysfunction currently shown, and then 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
erectile dysfunction is related to or had 
its onset in service.  

The examiner is also requested to provide 
an opinion as to whether it is at least as 
likely as not that the Veteran's erectile 
dysfunction was (a) caused or (b) 
aggravated (i.e., permanently worsened 
beyond the natural progression of the 
disorder) by the service-connected diabetes 
mellitus and/or ischemic heart disease 
(manifested by coronary artery disease).  
Any opinion should be reconciled with the 
February 2009 VA examination report.

All findings and conclusions should be 
accompanied by complete rationale should be 
set forth in a legible report.

2.   Schedule the Veteran for an 
examination to determine the etiology 
and/or onset of peripheral neuropathy of 
the lower extremities.  The claims folder 
should be made available and reviewed by 
the examiner.  Any indicated studies should 
be performed.

The examiner should note any peripheral 
neuropathy of the lower extremities 
currently shown.  Regardless, the examiner 
should provide an opinion as to whether a 
current diagnosis of peripheral neuropathy 
or the Veteran's competent report of 
neuropathy symptoms is at least as likely 
as not related to or had its onset in 
service.  

The examiner is also requested to provide 
an opinion as to whether it is at least as 
likely as not that the Veteran's peripheral 
neuropathy or competent symptoms of 
neuropathy were (a) caused or (b) 
aggravated (i.e., permanently worsened 
beyond the natural progression of the 
disorder) by the service-connected diabetes 
mellitus and/or ischemic heart disease.  
The examiner should also comment on any 
effect that the Veteran's low back 
disability has on his current neuropathy 
symptoms/diagnosis.  Any opinion should be 
reconciled with the March 2009, March 2010, 
and August 2010 VA examination reports.  

All findings and conclusions should be 
accompanied by complete rationale should be 
set forth in a legible report.

3.  Schedule the Veteran for an examination 
to determine the etiology and/or onset of 
his hypertension.  The claims folder should 
be made available and reviewed by the 
examiner.  Any indicated studies should be 
performed.

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
hypertension has been (a) caused or (b) 
aggravated (i.e., permanently worsened 
beyond the natural progression of the 
disorder) by the service-connected ischemic 
heart disease.  Any opinion should be 
reconciled with the February 2009 and April 
2010 VA examination reports.

All findings and conclusions should be 
accompanied by complete rationale should be 
set forth in a legible report.

4.  Then readjudicate the issues of 
entitlement to service connection for 
erectile dysfunction, peripheral 
neuropathy, and hypertension.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords the 
appropriate time period to respond.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


